PER CURIAM.
Because we find that the notice provided by Anthony Abraham Leasing, Inc. was insufficient to shift the primary responsibility for liability and personal injury coverage from the lessor’s insurance company (Southeastern Fidelity Insurance Company) to the lessee’s carrier (Aetna Insurance Company), we reverse. Guemes v. Biscayne Auto Rentals, Inc., 414 So.2d 216 (Fla. 3d DCA 1982) (Case no. 80-1381, opinion filed April 20, 1982).
Reversed and remanded with directions to enter final judgment in favor of Aetna Insurance Company.